                          UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA

PHILLIP HUGHES,            )                      3:18-CV-0607-MMD-CLB
                           )
           Plaintiff,      )                      MINUTES OF THE COURT
                           )
      vs.                  )                      March 25, 2020
                           )
LISA WALSH, et al.,        )
                           )
           Defendants.     )
__________________________ )

PRESENT: THE HONORABLE CARLA BALDWIN, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:                 LISA MANN              REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       The Office of the Attorney General did not accept service of process on behalf of
William Sepulveda who is no longer an employee of the Nevada Department of
Corrections (ECF No. 18). However, the Attorney General has filed the last known
address of this defendant under seal (ECF No. 19). If plaintiff wishes to have the U.S.
Marshal attempt service on this defendant, he shall follow the instructions contained in this
order.

       The Clerk shall ISSUE a summons for the above-named defendant and send the
same to the U.S. Marshal with the address provided under seal (ECF No. 19). The Clerk
shall also SEND sufficient copies of the complaint (ECF No. 6), the screening order (ECF
No. 5), and this order to the U.S. Marshal for service on the defendant. The Clerk shall
SEND to plaintiff sufficient USM-285 forms. Plaintiff shall have until Wednesday, April 15,
2020, to complete the USM-285 service forms and return them to the U.S. Marshal, 400
South Virginia Street, 2nd Floor, Reno, Nevada 89501.

        If plaintiff fails to follow this order, the above-named defendant will be dismissed for
failure to complete service of process pursuant to Fed.R.Civ.P. 4(m).

       IT IS SO ORDERED.

                                                  DEBRA K. KEMPI, CLERK

                                           By:             /s/
                                                  Deputy Clerk
